Case 0:20-cv-62090-RS Document 22 Entered on FLSD Docket 02/09/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-62090-CIV-SMITH

 IMECCA J. WELSH,

        Plaintiff,
 vs.

 VERIZON WIRELESS
 SERVICES, LLC, et al.,

        Defendants.

                                                 /

   ORDER OF FINAL DISMISSAL WITH PREJUDICE AS TO VERIZON WIRELESS
                            SERVICES, LLC
        This matter is before the Court on the parties’ Joint Stipulation of Dismissal with Prejudice

 [DE 21] as to Defendant Verizon Wireless Services, LLC. Accordingly, it is

        ORDERED that:

        1. This matter is DISMISSED WITH PREJUDICE as to Defendant Verizon Wireless

 Services, LLC.

        2. Each party shall bear their own attorneys’ fees and costs.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 8th day of February 2021.




 cc:    All counsel of record
